Title: To James Madison from William C. C. Claiborne (Abstract), 31 May 1805
From: Claiborne, William C. C.
To: Madison, James


31 May 1805, New Orleans. “After proceeding as far as Point Coupée, and making many appointments under the new Judiciary System, I returned to this City on this evening. My excursion was a very pleasing one; I found the Citizens in the enjoyment of much happiness, and apparently well disposed to the American Government. I was often detained by necessary attention to civilities, and the friendly welcome which was given me, rendered such detention particularly agreeable. I trust and believe that my late absence from the City, has not been attended with any public inconvenience.”
